

Hawaiian Electric Exhibit 10
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.




SUPPLY CONTRACT FOR PETROLEUM FUELS




This Supply Contract for Low Sulfur Fuel Oil (“LSFO”), High Sulfur Fuel Oil
(“HSFO”), No. 2 Diesel (“Diesel”), and Ultra-Low Sulfur Diesel ("ULSD") (this
“Contract”) is made this 21st day of January, 2019, by and between HAWAIIAN
ELECTRIC CO., INC., (“Hawaiian Electric”), a Hawaii corporation, HAWAII ELECTRIC
LIGHT COMPANY, INC. (“Hawai‘i Electric Light”), a Hawaii corporation, and MAUI
ELECTRIC COMPANY, LTD. (“Maui Electric”), a Hawaii corporation, (collectively,
the “Companies” or “BUYER”) and PAR HAWAII REFINING, LLC, a Hawaii limited
liability corporation (“SELLER”), with principal place of business and mailing
address at 1132 Bishop Street, Suite 2500, Honolulu Hawaii 96813. The Companies
and SELLER are each a "Party" and collectively the "Parties" to this Contract.
This Contract shall become effective as provided in Section 2.3 below.


WHEREAS, the Companies are in the business of generation, transmission and
distribution of electrical power on the islands of O‘ahu, Hawai‘i, Maui,
Moloka‘i, and Lana‘i, State of Hawaii; and


WHEREAS, SELLER is a supplier of LSFO, HSFO, Diesel, and/or ULSD with delivery
and transportation capabilities that desires to supply and deliver to Hawaiian
Electric, Hawai‘i Electric Light and Maui Electric the LSFO, HSFO, Diesel,
and/or ULSD that meets the Companies’ requirements; and


WHEREAS, SELLER represents that it is equipped and has the ability to supply
LSFO, HSFO, Diesel, and/or ULSD of such suitable type and quality and in a
quantity sufficient to meet the Companies’ requirements; and


WHEREAS, SELLER is willing to sell and deliver such suitable LSFO, HSFO, Diesel,
and/or ULSD to the Companies and the Companies are willing to purchase and
receive such LSFO, HSFO, Diesel, and/or ULSD from SELLER under the terms and
conditions set forth hereinafter.


NOW, THEREFORE, it is mutually agreed by the Parties hereto as follows:


ARTICLE I
DEFINITIONS


Except where otherwise indicated, the following definitions shall apply
throughout this Contract.


1.1.
“Affiliate”, except where otherwise expressly provided, means a corporation
controlling, controlled by or under common control with SELLER or the Companies,
as the case may be.

1.2.
“API” means American Petroleum Institute, a long-established petroleum industry
organization.

1.3.
“Applicable Law” means any and all applicable present and future laws, statutes,
rules, regulations, ordinances, orders, codes, judgments, decrees, requirements,
grants, concessions, franchises, directives, governments; restrictions or
similar norm or decision of or by any Governmental Authority.





--------------------------------------------------------------------------------






1.4.
“ASC” is defined in Section 17.10(a) below.

1.5.
“ASTM” means the American Society for Testing and Materials, a long-established
source of standard testing and evaluation methods for petroleum.

1.6.
“Barrel” means 42 United States bulk gallons at 60 DF.

1.7.
“BPTF” means Hawaiian Electric’s Barbers Point Tank Farm, a fuel receiving,
storage and distribution facility located at the Campbell Estate Industrial
Park, in Kapolei, Hawaii.

1.8.
“BTU” and “BTU content” means British Thermal Unit and refers to the standard
assessment of fuel’s gross heating value or gross heat content.

1.9.
“Business Day” means any calendar day that is not a Saturday, a Sunday, or a
federal or Hawaii state holiday.

1.10.
“Certificate of Quality” or “Quality Certificate” means the formal document
recording SELLER’s laboratory determination of the quality of a particular
sample which represents a specific Delivery, said laboratory determinations
having been performed in accordance with the test methods specified in Exhibit
A.

1.11.
“Certificate of Quantity” means the formal document recording the measurements
and quantity determination of a specific Delivery of Product prepared under the
supervision of the Independent Inspector; said Certificate may be a part of or
incorporated into the report of the Independent Inspector.

1.12.
“CIP Generating Station” means Hawaiian Electric’s facility located in Kapolei,
Hawaii.

1.13.
“Commission" means the State of Hawaii Public Utilities Commission

1.14.
“Commission Approval Order” is defined in Section 2.2 below.

1.15.
“Commission Approval Order Date” is the date the Commission files the Commission
Approval Order.

1.16.
“Company’s Nominated Barge” means a petroleum tank barge or vessel designated by
Hawaiian Electric, Hawai‘i Electric Light or Maui Electric to receive Product
Delivered by SELLER.

1.17.
“Company’s Nominated Marine Terminal” means a petroleum receiving, storage and
distribution facility designated by Hawaiian Electric, Hawai‘i Electric Light,
or Maui Electric to receive Product Delivered by SELLER.

1.18.
“Company’s Nominated Truck(s)” means one or more tanker trucks designated by
Hawaiian Electric, Hawai‘i Electric Light, or Maui Electric to receive ULSD
Delivered by SELLER at SELLER’s Kahului Terminal, SELLER’s Hilo Terminal or
SELLER’s Honolulu Terminal. Company’s Nominated Trucks and drivers must be
pre-approved by SELLER, as they must meet SELLER’s, industry and government
regulations and requirements.

1.19.
“Consumer Advocate” means the Division of Consumer Advocacy of the Department of
Commerce and Consumers Affairs of the State of Hawaii.

1.20.
“Contract” means this Supply Contract for Petroleum Fuels between SELLER and the
Companies.

1.21.
“Cover Costs” is defined in Section 15.1(b) below.

1.22.
“Cover Supplies” is defined in Section 15.1(b) below.

1.23.
“Day” or “Days” means a calendar day.

1.24.
“Default” and “Defaulting Party” is defined in section 15.1(a) below.

1.25.
“Deliver”, “Delivery”, “Deliveries” or “Delivered” refers to the transfer of
title or physical movement of LSFO, HSFO, Diesel, and/or ULSD by SELLER and
received and purchased by the Companies.

1.26.
“Delivery Status against Ratable” means the volume by which actual Barrels of
Product Deliveries within a specified period vary above or below the volume that
would have been delivered ratably pursuant to Hawaiian Electric’s LSFO
Nomination within the minimum and maximum daily average volumes for such period.





--------------------------------------------------------------------------------






1.27.
“DC” means degrees Celsius.

1.28.
“DF” means degrees Fahrenheit.

1.29.
“Diesel” means No. 2 Diesel produced in conformity with the provisions of the
quality in the Specification which are set forth in Exhibit A.

1.30.
“Discharge Pier” means the pier or wharf at Kalaeloa Harbor where a Marine
Delivery is discharged.

1.31.
“Displacement Stock” means for this purpose, LSFO, HSFO, Diesel or ULSD, or such
other agreed upon fuels, to displace the transfer of liquid fuels with
specifications as may be mutually agreed to between SELLER and the Companies,
through SELLER’s designated pipeline into the Company’s Nominated Tank or the
Company’s Nominated Vessel.

1.32.
“DOT” means the Department of Transportation of the State of Hawaii and/or of
the United States, as the case may be.

1.33.
“Effective Date” is defined in Section 2.3 below.

1.34.
“ETA” means estimated time of arrival.

1.35.
“Extension” means any Contract term in addition to and after the Original Term,
each of which is a 12-Month period beginning January 1.

1.36.
“Failure to Supply Position” is defined in Section 6.4 below.

1.37.
“Gallon” means a United States liquid gallon of 231 cubic inches at 60 DF.

1.38.
“Governmental Authority” means any nation, government, any state or political
subdivision thereof, any federal, state, territorial, municipal or other
governmental or quasi-governmental authority, agency, court or other body or
entity of competent jurisdiction.

1.39.
“G.S.V.” means gross standard volume in U.S. Barrels at 60 DF.

1.40.
“Hawaiian Electric’s Facility” means the facilities designated for receipt of
Product at BPTF, Campbell Industrial Park, in Kapolei, Hawaii.

1.41.
“HEI” means Hawaiian Electric Industries, Inc.

1.42.
“HSE Data” is defined in Section 12.2 below

1.43.
“HSFO” means Industrial Fuel Oil No. 6 produced in conformity with the
provisions of the quality in the Specifications which are set forth in Exhibit
A.

1.44.
“Independent Inspector” means a qualified third-party petroleum inspection
contractor acceptable to both parties providing petroleum sampling, measurement
and other services before, during and after a Delivery.

1.45.
“Information” is defined in Section 17.10(a) below.

1.46.
“Kalaeloa Harbor” means the public port and pier facilities operated by the
State of Hawaii at Barbers Point, Kapolei, Hawaii.

1.47.
“Law” means any law, decree, directive, judgment, order, decision,
interpretation, enforcement, statute, code, ordinance, rule, regulation, treaty,
convention or any action, direction or intervention or other requirement of any
Governmental Authority.

1.48.
“LSFO” means Low Sulfur Fuel Oil produced in conformity with the provisions of
the quality in the Specifications which are set forth in Exhibit A.

1.49.
“Marine Delivery” or “Marine Deliveries” means a Delivery of LSFO and/or the
components thereof, including blend stock, all or part of which are Delivered by
SELLER from a marine vessel.

1.50.
“Month” means a calendar month.

1.51.
“MT” means metric ton.

1.52.
“Nominated” and “Nomination” means the amount of LSFO, HSFO, Diesel, and/or ULSD
specified by Hawaiian Electric, Hawai‘i Electric Light or Maui Electric to be
sold and Delivered by SELLER and purchased and received by Hawaiian Electric,
Hawai‘i Electric Light or Maui Electric for a specified Month.

1.53.
“Non-Defaulting Party” is defined in Section 15.1(a) below.





--------------------------------------------------------------------------------






1.54.
“NOR” means notice of readiness.

1.55.
“Offsetting Party” is defined in Section 17.13 below.

1.56.
“Original Term” is defined in Section 2.1 below.

1.57.
“Par East” is SELLER’s facility located at 91-325 Komohana Street, Kapolei,
Hawaii

1.58.
“Par West” is SELLER’s facility located at 91-480 Malakole Street, Kapolei,
Hawaii

1.59.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity.

1.60.
“Party” and “Parties” are defined in the first paragraph above.

1.61.
“Pipeline Blend” means a mixture of SELLER’s Pipeline Fill and Product.

1.62.
“Pipeline Delivery” or “Pipeline Deliveries” means a Delivery of Product and/or
the components thereof, including blend stock, all or part of which are
Delivered by SELLER to Hawaiian Electric’s receiving and storage tanks at BPTF.

1.63.
“Pipeline Fill” means the petroleum residing in the pipelines through which
SELLER makes Delivery of Product to Hawaiian Electric, Hawai‘i Electric Light or
Maui Electric.

1.64.
“Product” means LSFO, HSFO, Diesel, and/or ULSD as defined herein suitable for
use as a fuel of the quality specifications per Exhibit A.

1.65.
“Receiving Facility” means any of Hawaiian Electric, Hawai‘i Electric Light or
Maui Electric’s generating facilities, storage facilities and/or other
facilities used to receive, transport, store, or otherwise handle the LSFO,
HSFO, Diesel, and/or ULSD located on the islands of O‘ahu, Hawai‘i, Maui, or
Moloka‘i as designated by the Companies.

1.66.
“Representatives” of a party shall mean the respective officers, directors,
members, managers, employees, and agents of such party or its Affiliates.

1.67.
“Reverse Line Displacement” means an operation where Hawaiian Electric pumps
Hawaiian Electric’s fuel into the pipeline which SELLER uses to Deliver Product
to Hawaiian Electric in order to displace SELLER’s Pipeline Fill.

1.68.
“SELLER’s Hilo Terminal” means SELLER’s marine petroleum storage and
distribution terminal facilities located in Hilo, Hawaii.

1.69.
“SELLER’s Honolulu Terminal” means SELLER’s marine petroleum storage and
distribution terminal facilities located in Honolulu, Hawaii.

1.70.
“SELLER’s Kahului Terminal” means SELLER’s marine petroleum storage and
distribution terminal facilities located in Kahului, Hawaii.

1.71.
“SELLER’s Loading Pier” means Piers 5, 6 or any such other pier developed for or
utilized for the purpose of Delivering Product to the Companies, located at
Kalaeloa Harbor, and connected by pipeline to SELLER’s refinery.

1.72.
“SELLER’s Nominated Barge” means a petroleum tank barge or vessel designated by
SELLER to Deliver Diesel or ULSD to the Company’s Nominated Marine Terminal.

1.73.
“SELLER’s Nominated Terminal” means a petroleum storage and distribution
terminal facility designated by SELLER from which ULSD is Delivered to the
Companies into the Companies’ Nominated Marine Terminal, the Companies’
Nominated Barge, or to the Companies’ Nominated Truck(s).

1.74.
“SOX 404” is defined in Section 17.10(a) below.

1.75.
“Specification” means the fuel quality specifications applicable to LSFO, HSFO,
Diesel, and/or ULSD as set forth in Exhibit A.

1.76.
“SPM” means SELLER’s offshore Single-Point Mooring off Barbers Point, Oahu.

1.77.
“Tank Final Sample” is defined in Section 6.5 below.

1.78.
“Third-Party Pier” means a pier or wharf or other marine facility, operated
under the supervision of a third party, nominated by SELLER to be used for the
purpose of Delivering Product into the Company’s Nominated Barge.

1.79.
“ULSD” means Ultra-Low Sulfur Diesel produced in conformity with the provisions
of the quality in the Specification which are set forth in Exhibit A.





--------------------------------------------------------------------------------






1.80.
“USCG” means U.S. Coast Guard.

1.81.
“USD” means currency denominated in U.S. dollars.

1.82.
“Waiau Generating Station” means Hawaiian Electric’s facility located in Pearl
City, Hawaii.

1.83.
“Year” means a calendar year.

    
ARTICLE II
TERM


Section 2.1:    Term. The term of this Contract (the “Original Term”) shall be
from the Effective Date through and including December 31, 2022, and shall
continue in succession thereafter for an Extension, each a period of 12-Months,
beginning each successive January 1, unless the Companies or SELLER give written
notice of termination at least one hundred twenty (120) Days before the
beginning of any Extension.


Section 2.2:    Regulatory Approval.
(a)    The Companies will file an application with the Commission requesting
approval of this Contract following its execution. This Contract is contingent
upon the issuance of a decision and order by the Commission that (i) approves
this Contract and its pricing and terms and conditions, (ii) is in a final form
deemed to be reasonable by the Companies, in their sole discretion; and (iii)
allows the Companies to include the reasonable costs incurred by the Companies
pursuant to this Contract in their revenue requirements for ratemaking purposes
and for the purposes of determining the reasonableness of the Companies’ rates
and/or for cost recovery above those fuel costs included in base rate through
the Companies’ respective Energy Cost Adjustment Clause, hereinafter, the
“Commission Approval Order”.


(b)    Without limiting the foregoing, SELLER understands, acknowledges and
agrees that the decision and order may not be in a final form deemed to be
reasonable to the Companies if it (i) contains terms and conditions deemed to be
unacceptable to the Companies, in their sole discretion, (ii) denies or defers
ruling on any part of the application before the Commission, or (iii) is not
final (or deemed to be final by the Companies, in their sole discretion),
because the Companies are not satisfied that no Party, to the proceeding in
which the decision and order is issued, or other aggrieved person with the right
to appeal, intends to seek a change in such decision and order through motion or
appeal.


(c)    If the Companies have not received the Commission Approval Order within
three hundred sixty-five (365) Days of the date of this Contract, or if the
Companies’ request for Commission approval of this Contract is denied, then
either SELLER or the Companies may terminate this Contract by providing written
notice of such termination delivered to the other prior to the Effective Date,
as it is defined in Section 2.3. In such event of termination, each Party shall
bear its own respective fees, costs and expenses incurred prior to termination,
if any, in preparation for performance hereunder, and the Parties shall have no
further obligation to each other with respect to this Contract except for
indemnity and any confidentiality obligations assumed by the Parties hereunder.




Section 2.3:    Effective Date. This Contract shall become effective (the
“Effective Date”) upon (a) receipt by the Companies of the Commission Approval
Order and (b) notice of the same from the Companies to SELLER. Alternatively,
the Parties may mutually agree in




--------------------------------------------------------------------------------




writing that some other date shall be deemed the Effective Date. Except for the
obligations and provisions described herein, neither Party shall have any
binding obligations under this Contract until the Effective Date, except that
the Parties agree upon execution of this Contract to be bound by Sections 2.2
(Regulatory Approval), 11.1 (Force Majeure), 12.1 (Compliance with laws and
regulations), 14.1 (Indemnity) and all provisions in Article XVII.




ARTICLE III
QUANTITY


Section 3.1:    Quantity of Product To Be Supplied/Delivered. Subject to the
terms and conditions herein, SELLER shall sell and Deliver to the Companies, and
the Companies shall purchase and receive from SELLER, LSFO, HSFO, Diesel, and/or
ULSD as ordered by the Companies.


Section 3.2:    Purchase Volumes. During each Year that this Contract is in
effect, SELLER shall sell and Deliver to the Companies, and the Companies shall
purchase and receive from SELLER, all LSFO, HSFO, Diesel, and/or ULSD that may
be required by the Companies on the islands of O‘ahu, Hawai‘i, Maui, and
Moloka‘i following the notifications and coordination as outlined in Article VI.
The Companies shall take commercially reasonable steps to receive Product
ratably.


ARTICLE IV
QUALITY


Section 4.1:    Quality Of Product To Be Supplied/Delivered. The quality of
LSFO, HSFO, Diesel, and/or ULSD to be sold and Delivered hereunder shall comply
with the Specifications attached hereto as Exhibit A and made a part hereof
(“Specifications”), and shall meet all Applicable Laws. If the quality does not
comply with the Specification, SELLER shall be solely responsible for all
reasonable costs and expenses, including testing, transportation, re-refining,
and handling costs incurred by the Companies in returning, replacing or
otherwise correcting off-specification Product.




ARTICLE V
PRICE


Section 5.1:    Pricing. Pricing of Fuel under this Contract shall be determined
as set forth on the attached Exhibit B.


Section 5.2: Rounding. All prices, price formula component value averages and
other sums payable with respect to LSFO, HSFO, Diesel, and/or ULSD purchased
hereunder shall be rounded to [...] as in Exhibit B.


Section 5.3:    Fees, Taxes, Assessments, Levies and Imposts. In addition to all
other amounts payable by the Companies under this Contract, the Companies shall
[...]








--------------------------------------------------------------------------------




ARTICLE VI
DELIVERY


Section 6.1:    Notification for LSFO.
(a)    [...] prior to the first Day of each Month in which LSFO is to be
Delivered, Hawaiian Electric shall provide written notification to SELLER of the
Nominated volume of Delivery for said Month [...]SELLER agrees to notify
Hawaiian Electric within five (5) Days of receipt of the LSFO Nomination if it
cannot meet Hawaiian Electric’s Nominated volume of Delivery.


(b)    The Parties shall mutually coordinate the Delivery of any marine
deliveries of LSFO. SELLER shall provide Hawaiian Electric with a proposed [...]
Day shipment period or window for Delivery no later than [...] Days prior to the
first day of the proposed shipment period ("[…] Notice”). Hawaiian Electric
shall use reasonable efforts to accommodate SELLER’s proposed [...] Day shipment
period, however, should Hawaiian Electric be unable to accommodate SELLER’s
proposed [...] Day shipment period:


1.
Hawaiian Electric may reject SELLER’s proposed [...] Day shipment period upon
providing SELLER with notice no later than [...] Business Days following
Hawaiian Electric’s receipt of SELLER’s notification. In such event, Hawaiian
Electric shall provide an explanation of the reason for such rejection.

2.
SELLER may propose an alternate [...] Day shipment period; provided that such
alternate shipment period is [...] Days of the date of SELLER’s first proposed
[...] Day shipment period.

3.
SELLER shall provide to Hawaiian Electric the intended volume of Product to be
Delivered to Hawaiian Electric subject to a variation of [...] with respect to
the actual physical volume Delivered and a proposed [...] Day shipment period or
window which is to be within the previous [...]





--------------------------------------------------------------------------------




shipment period no later than [...] Days prior to the proposed [...] Day
shipment period.


Notices given pursuant to this Section 6.1(b) may be provided by electronic mail
or telephone.


Section 6.2:    Coordination for LSFO.
(a)    No later than [...], SELLER shall provide Hawaiian Electric with a
proposed schedule of Pipeline Deliveries (“Delivery Schedule”) to be made by
SELLER for [...]. The proposed Delivery Schedule shall specify the approximate
quantities of LSFO, the approximate date and a characterization of the
approximate viscosity, [...], for each individual Delivery. The planned
Deliveries are to be made at reasonably regular intervals. Hawaiian Electric
shall promptly notify SELLER of any objections or requested changes to the
Delivery Schedule provided by SELLER. SELLER shall also provide a [...].


(b)    SELLER shall promptly notify Hawaiian Electric of any change in the
proposed Delivery Schedule [...] when such change becomes known to SELLER. If a
change in the proposed Delivery Schedule is due to any of the following,
SELLER’s notice to Hawaiian Electric shall include detailed and specific
information regarding the variance affecting the Delivery:


1.
A change in the volume of an individual Pipeline Delivery if such change is in
excess of [...] Barrels of the previously advised Delivery volume; or

2.
A change in the date of an individual Delivery, if such change is greater [...]
Days from the previously advised date; or

3.
A change in the previously advised viscosity characterization of a Delivery.





Section 6.3:     Delivery Rates for LSFO.
(a)    Hawaiian Electric shall not be required to take Delivery, and SELLER
shall not be required to make Delivery of more than [...] of a Monthly
Nomination in any [...] period unless mutually agreed. SELLER shall make good
faith efforts to plan its Pipeline Deliveries such that it shall have a Ratable
Delivery status of approximately zero at Month-end for the third Month of each
accepted Delivery schedule.
    
(b)    Unless waived in advance by Hawaiian Electric, and subject to Hawaiian
Electric tank availability, the physical volume of SELLER’s Deliveries of
Product shall be at least [...] Barrels and limited to [...] Barrels for any
individual Pipeline Delivery, unless mutually agreed or [...] Barrels for any
individual Marine Delivery.


Section 6.4:    Failure to Supply LSFO.
(a)    Except in the event of Force Majeure or an agreement by the Parties to
the contrary, if SELLER’s anticipated Pipeline Deliveries shall reasonably
indicate that the cumulative quantity of its Deliveries to Hawaiian Electric
shall result in a Delivery Status against [...], SELLER




--------------------------------------------------------------------------------




shall be deemed to be in a [...] and shall give prompt written notice of same to
Hawaiian Electric.


(b)    In the event that the SELLER is in a [...] both Hawaiian Electric and
SELLER shall attempt to [...] such that it does not impose an unreasonable risk
to Hawaiian Electric. If, while in a [...] the status of SELLER’s Delivery
Status against Ratable[...] Hawaiian Electric may, […], purchase an amount of
Product equal to SELLER’s [...] at the then [...] Should Hawaiian Electric elect
to purchase such an amount of Product [...] then Hawaiian Electric shall give
prompt written notice of same to SELLER. Hawaiian Electric will invoice to
SELLER, and SELLER shall pay to Hawaiian Electric within [...] of such invoice
issue date, […] between [...] and the [...] as it would have been Delivered by
SELLER, including but not limited to [...]such that the [...] This Section 6.4
is without prejudice to any other remedies Hawaiian Electric may have under this
Contract with respect to SELLER’s failure to comply with Section 3.2.


Section 6.5:    Pipeline Delivery for LSFO.
(a)    Pipeline Deliveries shall be made by SELLER from SELLER’s on-island
supply through SELLER’s pipelines to Hawaiian Electric at BPTF. LSFO product
temperature shall be [...]Title to Product and the risk of loss of Product
Delivered by Pipeline Delivery shall pass from SELLER to Hawaiian Electric
pursuant to Article IX.


(b)    The Parties shall mutually coordinate Pipeline Deliveries into BPTF to
minimize operational difficulties and costs.


(c)    All samples, measurements and determinations drawn, taken and made,
respectively, under this Section 6.5 shall be for LSFO and Diesel prior to
blending, and if necessary, for the Product as blended in SELLER’s tank prior to
Pipeline Delivery. All samples described above shall be drawn by SELLER unless
Hawaiian Electric elects to have samples drawn by an Independent Inspector.
SELLER and Hawaiian Electric will share equally the cost of the Independent
Inspector.


(d)    The quality of the Product Delivered by Pipeline Delivery shall be
determined on the basis of a volumetric weighted average composite of samples
drawn by SELLER unless Hawaiian Electric elects to have samples drawn by an
Independent Inspector from SELLER’s issuing tank(s) in such manner as to be
representative of each individual Pipeline Delivery (“Tank Final Sample”).


(e)    The Tank Final Sample shall be divided into a minimum of three (3) parts
as follows:
1.
One part shall be provided to SELLER’s laboratory for analysis to determine
quality.





--------------------------------------------------------------------------------






2.
One part shall be provided to Hawaiian Electric for the purpose of verifying
SELLER’s determinations.

3.
At least one part shall be sealed and provided to the Independent Inspector to
be retained for a period of at least [...].



(f)    SELLER shall provide Hawaiian Electric and the Independent Inspector with
a copy of SELLER’s preliminary laboratory analyses of LSFO and Diesel prior to
delivery or blending, and if necessary, the final blended Product Tank Final
Sample (“Pre-shipment Report”), and shall provide this Pre-shipment Report prior
to shipment of the Product. [...]


(g)    SELLER agrees to provide Hawaiian Electric and the Independent Inspector
with the Certificate of Quality representing the samples of LSFO and Diesel
prior to blending or if necessary, samples of the blended Product Tank Final
Sample, [...]SELLER will provide to Hawaiian Electric and the Independent
Inspector the final determination of API gravity, flash point, sulfur content
and sediment and water representing the Tank Final Sample.


(h)    Hawaiian Electric shall have the right to perform laboratory analyses in
order to verify the results of SELLER’s laboratory analyses; provided however,
that such verification analyses shall be performed in a timely manner.
Deliveries may be delayed until such confirmation testing is complete.


(i)    In order to eliminate or minimize the volume of SELLER’s Pipeline Fill
received by Hawaiian Electric in the course of a Pipeline Delivery operation,
Hawaiian Electric shall have the option to perform a Reverse Line Displacement
whereby SELLER’s Pipeline Fill is displaced to SELLER using Hawaiian Electric’s
Product at the commencement of Pipeline Delivery operations.


(j)    If Hawaiian Electric elects not to commence Pipeline Delivery operations
by displacing SELLER’s Pipeline Fill with Hawaiian Electric’s Product, or if
such displacement is operationally unfeasible or impractical for any other
cause, SELLER and Hawaiian Electric recognize that the Product received by
Hawaiian Electric in a Pipeline Delivery may be a blend which includes some
amount of SELLER’s Pipeline Fill ("Pipeline Blend"). In such instance, the
specification of SELLER’s Pipeline Fill shall be determined by SELLER on the
basis of SELLER’s samples representative of the contents of the storage tank
from which SELLER’s Pipeline Fill was issued. SELLER shall provide Hawaiian
Electric, Hawaiian Electric’s representative and the Independent Inspector with
a copy of its laboratory analysis of the quality of SELLER’s Pipeline Fill prior
to commencing the Pipeline Delivery.


(k)    To provide an early warning of any quality problems with the Product
Delivered as a result of a Pipeline Blend, SELLER shall perform a pre-shipment
computer blend simulation representing the quality of SELLER’s LSFO and Diesel
from the issuing tank(s) as indicated in the relevant Certificates of Quality or
preliminary laboratory analyses of the Tank Final Samples and the quality of
SELLER’s Pipeline Fill as indicated in the relevant laboratory analyses. The
computer blend simulation shall provide preliminary confirmation of the Pipeline
Blend’s conformance with the limits for API gravity, viscosity,




--------------------------------------------------------------------------------




flash, and sulfur content specified in Exhibit A. SELLER shall provide to
Hawaiian Electric or Hawaiian Electric’s representative and the Independent
Inspector a copy of the computer blend simulation results prior to shipment.
SELLER agrees that under no circumstances shall it make a Pipeline Delivery of
Product to Hawaiian Electric should the computer blend simulation or any other
information available to SELLER indicate the Product or Pipeline Blend will not
conform to the Specification, without Hawaiian Electric’s expressed written
permission.


(l)    The quantity of Product in a Pipeline Delivery shall be determined at the
time of each Pipeline Delivery by an Independent Inspector gauging of SELLER’s
issuing tank(s) immediately before and after pumping. Should Hawaiian Electric
elect to perform a Reverse Line Displacement, the total quantity of Product
Delivered to Hawaiian Electric shall be determined by an Independent Inspector
gauging of Hawaiian Electric’s receiving tank(s) immediately before and after
pumping. Both Hawaiian Electric and SELLER agree that if measurement of Hawaiian
Electric’s receiving tank(s) is, in the opinion of the Independent Inspector,
considered to have been rendered inaccurate for reasons including, but not
limited to, operational constraints or inadvertent transfer of Product or of
SELLER’s Pipeline Fill within SELLER’s facilities, then the quantity of Product
or SELLER’s Pipeline Fill may be determined by an Independent Inspector gauging
of SELLER’s issuing tank(s) reduced by reference to the rise in SELLER’s tank(s)
receiving SELLER’s Pipeline Fill immediately before and after pumping. [...]


(m)    Quantities of Product sold and Delivered by SELLER and purchased and
received by Hawaiian Electric hereunder shall be calculated in accordance with
the current measurement standards adopted by industry, ASTM, API and other
recognized standard-setting bodies as are applicable in the opinion of the
Independent Inspector and shall be expressed in G.S.V., U.S. Barrels @ 60 DF.


Section 6.6:     Forecast and Notification for HSFO, Diesel, and ULSD.
(a)[…]. SELLER will communicate any operational conflicts to The Companies
within two (2) business days after receipt of this schedule. The Companies or
each Company will endeavor to promptly update SELLER of any changes that may
occur.
(b)The Companies shall be responsible for scheduling dock space for the
Companies’ Nominated Barge with the State of Hawaii Department of Transportation
- Harbors Division. The Company shall also provide [...] notice to SELLER during
SELLER’s regular business hours of the final quantity to be loaded (“Cargo
Letter”); provided, however, that in the event of a loading on [...], or on[...]
the Company shall provide SELLER the Cargo Letter, [...] At The Company’s
option[...] in the [...] may be [...].




--------------------------------------------------------------------------------








Section 6.7:    Coordination for Delivery of HSFO, Diesel, and ULSD.
(a)    The Companies shall coordinate Deliveries of HSFO, Diesel and/or ULSD
with SELLER:


1.
Deliveries in bulk to Company’s Barge or from SELLER’s Barge or pipeline. SELLER
agrees to Deliver and the Companies agree to receive HSFO, Diesel, and/or ULSD
in bulk into the Company’s Nominated Barge at Kalaeloa Barbers Point Harbor. The
Delivery rate for HSFO and Diesel shall be at a minimum rate of [...]. The
Delivery rate for ULSD shall be at a minimum rate of [...]. SELLER agrees to
make a reasonable good faith effort to coordinate its loading of the Company’s
fuel in concert with the Company’s concurrent loading of any other petroleum
products. HSFO product temperature shall be a minimum of [...] throughout
duration of the load. The per shipment minimum volume of ULSD to be Delivered to
the Company’s Nominated Barge is [...], and is required to be Delivered together
with Diesel, unless otherwise mutually agreed by SELLER and the Companies.
SELLER agrees to Deliver and the Company agrees to receive Diesel, and/or ULSD
in bulk into Hawaiian Electric’s storage tanks or pipelines at BPTF, Hawaiian
Electric CIP Generating Station, and Hawaiian Electric’s Waiau Generating
Station. SELLER agrees to Deliver and the Companies agree to receive LSFO, HSFO,
Diesel or ULSD as Displacement Stock through SELLER’s designated pipeline into
the Company’s Nominated Tank or the Company’s Nominated Vessel as mutually
agreed.



2.
Liftings from truck rack. SELLER agrees to Deliver and the Company agrees to
receive Diesel, and/or ULSD into the Company’s Nominated tanker trucks from
SELLER’s nominated terminal truck rack at a minimum Delivery rate of [...]
barrels per hour.



3.
Company’s Nominated Barge Operations, Laytime, and Demurrage.

[…]


Section 6.8:     Determination of Quantity for HSFO, Diesel, and ULSD.
(a)    Quantity determination of Product Delivered by SELLER in bulk to the
Company’s Nominated Barge on O‘ahu shall be made by the Independent Inspector
gauging of SELLER’s Product issuing tanks before and after Delivery.




--------------------------------------------------------------------------------








(b)    Quantity determination of Product Delivered by SELLER in bulk to the
Companies’ Nominated Marine Terminal at Kahului, Hawaii or Hilo, Hawaii, shall
be determined at the time of each Delivery by gauging the receiving tanks at the
Company’s Nominated Marine Terminal before and after discharge.


(c)    Quantity determination of ULSD Delivered from SELLER’s Nominated Terminal
to the Companies’ Nominated Truck(s) or in SELLER’s Nominated Truck(s) shall be
determined at the time of each Delivery by SELLER’s calibrated loadrack meters,
converted in each instance to volume @ 60 DF by the automated rack control
system. Meters shall be calibrated on an annual basis or as required and agreed
by SELLER and the Companies. The Companies shall have the right at its expense,
and in accordance with procedures at SELLER’s Nominated Terminal to
independently certify said calibration. The Companies and SELLER shall each have
the right to have one representative present to witness such meter calibration.


(d)     Quantity determination of Product Delivered will be made in accordance
with
applicable API, ASTM and IP guidelines and shall be expressed in G.S.V., U.S.
Barrels @ 60 DF and U.S. gallons @ 60 DF.




Section 6.9:    Disputes Regarding Quantity or Quality of HSFO, Diesel, and
ULSD.


(a)    Quantity Disputes.


(1) Quantities of Product sold and Delivered shall be determined at the time of
each Delivery by the Independent Inspector gauging of SELLER’s Product issuing
tanks before and after Delivery.


(2)    Quantity determination of Product Delivered will be made in accordance
with applicable API, ASTM and IP guidelines and shall be expressed in G.S.V.,
U.S. Barrels @ 60 DF and U.S. gallons @ 60 DF.


(3) For Delivery of Product in bulk, the Independent Inspector shall (i) prepare
and sign a Certificate of Quantity stating the quantity of Product determined
according to the provisions of this Section 6.9 to have been Delivered to the
Companies, (ii) furnish the Companies and SELLER each with a copy of such
Certificate, and (iii) advise SELLER and the Companies by electronic mail the
quantity of Product Delivered. The data in the Independent Inspector’s
Certificate of Quantity prepared as provided herein shall, absent fraud or
errors and omissions, be binding and conclusive upon both parties, and shall be
used for verification of the invoice and Bill of Lading for barge deliveries.


(4) If the Companies or SELLER has reason to believe that the quantity of
Product for a particular Delivery is incorrect, such Party asserting a belief
that the quantity is incorrect shall within five (5) Days of the date of
Delivery, present the other Party with documentation supporting such
determination and the Parties will confer, in good faith, on the causes for the
discrepancy and shall proceed to correct such causes and adjust the quantity, if
justified, for the Delivery in question as specified in Section 6.7.


(b)    Quality Disputes of HSFO, Diesel, and/or ULSD.




--------------------------------------------------------------------------------






  


(1)    The quality of Diesel and/or ULSD Delivered by SELLER to the Companies’
Nominated Truck(s) or in SELLER’s Nominated Trucks to the Companies’ Site
Locations shall be determined on the basis of a volumetric weighted average
composite of samples drawn by an Independent Inspector or SELLER representative
from SELLER’s Nominated Terminal issuing tank(s) after the completion of each
bulk receipt into such terminal tanks in such a manner as to be representative
of the volume of the tank inventory from that time until the time of the next
bulk receipt. Such samples of Diesel and/or ULSD shall be divided into a minimum
of two (2) parts one of which shall be tested by SELLER for API, BTU, sulfur and
Cetane and the other retained by an Independent Inspector, for a period of not
less than forty-five (45) days.


(2)    The quality of Product Delivered by SELLER to the Companies’ Nominated
Barge or by SELLER to the harbor terminal piping or by SELLER from its Nominated
Barge to the Companies’ Nominated Terminal shall be determined on the basis of a
volumetric weighted average composite of samples drawn by an Independent
Inspector or SELLER representative from SELLER’s refinery or Nominated terminal
tank(s) (“Tank Composite”) in such a manner as to be representative of the
volume of the tank inventory. The Tank Composite shall conform to the
Specifications in Exhibit A. The Tank Composite preshipment report will be
issued prior to loading. The Tank Composite Certificate of Quality will be
issued within [...] after completion of the load. Such tank samples of Product
shall be divided [...] parts as follows:
1.
[...] shall be provided to SELLER’s laboratory for analysis to determine
quality.

2.
[...] shall be provided to Hawaiian Electric for the purpose of [...].

3.
At least [...] shall be sealed and provided to the [...] to be retained for a
period of at least [...].



(3)    The quality of Product Delivered by SELLER to the Companies’ Nominated
Barge (“Barge Composite”) shall also conform to Specifications in Exhibit A for
“Confirmation Tests”. The Barge Composite Certificate of Quality will be issued
within [...] completion of the load. The Barge Composite samples will be drawn
from the Company’s Nominated Barge by an Independent Inspector for the purpose
of conducting the Confirmation Tests, and in such a manner as to be a volumetric
weighted average composite of each product drawn from the cargo tanks at the
completion of the load. Such Barge Composite samples of Product shall be divided
[...] parts as follows:
1.
[...] shall be provided to SELLER’s laboratory for analysis to determine quality
of the Confirmation Tests.

2.
[...] shall be provided to Hawaiian Electric for the purpose of […].

3.
At least [...] shall be sealed and provided to the Independent Inspector to be
retained for a period of at least [...].





(4)    If SELLER or the Companies have reason to believe that the quality of
Product stated for a specific Delivery fails to conform to the Specifications in
Exhibit A of this Contract, that Party shall within five (5) Days after the
later of the date of the completed Certificate of Quality or the date of the
final determination of quality, present the other Party with documents
supporting such determination and the Parties will confer, in good faith, on the
causes for the discrepancy and shall proceed to correct such causes and adjust
the quality, if justified, for the Delivery in question. In the event of an
unresolved difference




--------------------------------------------------------------------------------




between SELLER and the Companies, the sealed part of the representative sample
in the possession of the Independent Inspector shall be provided to an
independent laboratory for an official determination, which shall be final.
SELLER and the Companies shall share equally the cost for such independent
laboratory determination.


(5)    If the quality of the Product received by the Companies fails to conform
to the quality Specifications in Exhibit A of this Contract, the Companies and
SELLER shall attempt to minimize the impact of any quality problem. At the
Companies’ reasonable discretion, such efforts may include a Specification
[...]. Or, SELLER may attempt to remedy the Specification issue by Delivering
higher quality Product in a timely manner to produce a blend that conforms to
the Specifications in the Companies’ storage tank(s) at the Companies’ Receiving
Facility. If all such and similar efforts fail to resolve the Specification
issue, then the Companies may return non-Specification Product to SELLER, in
which case SELLER shall replace the non-Specification Product by Delivering an
equal volume of the Companies’ verified on-Specification Product to the
Companies in a timely manner. Notwithstanding the preceding, the Companies shall
always have the right [...] with [...] if the [...]. The Companies may, at its
[...] supplies of Product [...] the Delivery of non-conforming Product may not
be remedied [...] the Delivery of non-conforming Product [...] non-conforming
Product [...] paid by [...] Any remedy of non-conforming Product accepted by the
Companies under this Section shall [...] or [...] remedy any similar
non-conforming Product [...] acceptable to the Companies under the terms of this
Contract.


(6)    SELLER shall be solely responsible for all reasonable costs and expenses,
including testing, transportation, re-refining, and handling costs incurred by
the Companies in returning, replacing or otherwise correcting off-specification
Product.


Section 6.10:    Failure to Supply HSFO, Diesel, and/or ULSD.
(a)    Except in the event of [...] or [...] to the contrary, if SELLER is
unable to supply the volumes in the Diesel and HSFO Volume Forecast, SELLER
shall give prompt written notice to the Companies. SELLER shall be deemed to be
in a [...] and shall give prompt written notice of same to the Companies if
[...] or [...] of the Diesel and HSFO Volume Forecast.




(b)    In the event that the SELLER is in a Failure to Supply Position, The
Companies and SELLER shall attempt to minimize the impact of any Failure to
Supply Position such that it does not impose an unreasonable risk to The
Companies. While in a [...] the Companies may elect to [...]. The




--------------------------------------------------------------------------------




Companies will [...] and [...] within [...] the [...] the [...] by the
Companies, and the [...] including but not limited to [...] amount is identical
to what would have [...].


Section 6.11: Records/Right to Audit. SELLER shall retain any and all documents
and records regarding the Delivery, quantity and quality of Product sold and
purchased under the terms of this Contract for the twelve (12) Months after the
date of the invoice for such Product, or until any dispute regarding such
Delivery, quantity and quality is resolved. SELLER shall promptly make such
records available for review to the Companies at its request.


Section 6.12: Inspection. The Companies may be represented and participate in
all sampling, quality, inspection, measurements and tests of Product which may
be conducted pursuant to this Contract and to inspect any equipment owned or
controlled by SELLER and used in determining the quantity, quality or heat
content of Product, provided that any such participation by the Companies shall
not materially interfere with or otherwise disrupt such inspection, measurement
and tests conducted by SELLER. The Companies may, upon reasonable notice to
SELLER and during normal business hours and at the Companies’ expense, inspect
and audit any sample analysis of Product, including records and data used in the
preparation of such analysis.


Section 6.13: Independent Inspector. SELLER and the Companies shall mutually
agree on the Independent Inspector. SELLER shall be responsible for drawing
samples, including determination samples, and at the Companies’ request, said
samples shall be drawn under the supervision of the Independent Inspector. All
quantity measurements with respect to each designated Delivery shall be
conducted by the Independent Inspector, who shall attend designated Deliveries.
Reasonable charges for services rendered shall be borne equally by the Companies
and SELLER or as otherwise mutually agreed upon by the Parties or otherwise
specified.
    
ARTICLE VII
SELLER’S REPRESENTATIONS AND WARRANTIES


Section 7.1:    SELLER’s Representations and Warranties. SELLER agrees,
represents and warrants as follows:


(a)    Quality. All Fuel Delivered hereunder shall comply with the terms of this
Contract.


(b)    Ability to Supply. During the Term, SELLER shall commit to supply Product
that meets the Specifications.


(c)    Ability to Deliver.
(i)
For Truck Rack Deliveries, SELLER shall own, lease or have the right to use
facilities sufficient to meet SELLER’s Delivery obligations under this Contract.





--------------------------------------------------------------------------------








(ii)
For Pipeline Deliveries, SELLER shall own, lease or have the right to use
facilities sufficient to meet SELLER’s Delivery obligations under this Contract.



(iii)
For Marine Deliveries, SELLER’s nominated vessel employed to Deliver Product to
Hawaiian Electric shall comply with all regulations, pier operator’s standards
for vessel acceptance quality, pollution mitigation, required pollution
liability, Protection and Indemnity Insurance (“P&I”) and other insurance
coverages, pier operators Operations manual and accept liability for dues and
other charges on said vessel.



(iv)
For Barge Deliveries, SELLER’s nominated vessel employed to Deliver Product to
the Companies shall comply with all regulations, pier operator’s standards for
vessel acceptance quality, pollution mitigation, required pollution liability,
P&I and other insurance coverages, pier operators Operations Manual and accept
liability for dues and other charges on said vessel.



        
ARTICLE VIII
INVOICING AND PAYMENT


Section 8.1:    Invoicing.
(a)    Invoices, which will show the price per physical Barrel of Product, will
be prepared and dated following Delivery and shall be tendered from time to time
each Month. Original invoices shall include full documentation, as approved by
both Parties including Certificate of Quality, report of the Independent
Inspector, and price calculation; such documentation may, however, be provided
by SELLER to the Companies separately.


(b)    Invoices will be prepared and dated following Delivery of Product to the
Companies. Invoices, invoice documentation, laboratory analyses and other
documents having to do with the quality, quantity and Delivery of Product or
otherwise with the Product sold and purchased hereunder shall be sent by
electronic mail to each respective Company at email addresses that will be
provided by the Companies.


(c)    Invoicing of sales and Deliveries of LSFO to Hawaiian Electric on any
Invoice Date shall be limited to a [...] such that [...] against [...] (for this
purpose calculated on the [...] does not exceed [...].


Section 8.2:    Payment.
(a)    Payment of SELLER’s invoices shall be made by bank wire transfer of
immediately available funds by the Companies in U.S. dollars. Timing of payments
of invoices sent to each respective Company shall be based upon [...] of the




--------------------------------------------------------------------------------




invoice issue date, which shall be the later of the invoice date or the
electronic mail date of the invoice. Details about the SELLER’s banking
information will be mailed directly to Hawaiian Electric’s Treasury Division in
accordance with the Notice requirements set forth in Section 16.1 below before
the first invoice is sent.


Due dates are dates payments are to reach SELLER. If the due date falls on a
Friday holiday or a Saturday, the payment shall be due on the preceding business
day. If such date falls on a Sunday or a holiday falling other than on a Friday,
payment shall be due the following business day.
 
(b)    If a debit memo incorporating an adjustment to a previously issued
invoice has been sent to the respective Company subsequent to said Company
making payment of said original invoice, then said Company shall make payment in
accordance with the provisions of this Section 8.2. If a credit memo
incorporating an adjustment to a previously issued invoice has been sent to a
respective Company subsequent to said Company making payment of said original
invoice, then said Company shall have the option to apply such credit against
payments to be made subsequent to the receipt of the credit, or if such payments
are not expected to be made within [...], said Company shall be able to receive
said credit in immediately available funds within [...] of SELLER’s receipt of
said Company’s written instructions.


(c)     If an invoice incorporating an item at variance with the documentation,
or is disputed, has been sent to the respective Company, then said Company shall
hold said invoice without penalty until such error, variance with documentation
or dispute is resolved and said Company shall have received a corrected invoice
or debit or credit issued subsequently to the original invoice. Said Company
shall make payment for such subsequent invoices or debit in accordance with this
Section 8.2.




ARTICLE IX
TITLE, CUSTODY AND RISK OF LOSS


Section 9.1:    Title, Custody and Risk of Loss.
(a)    Deliveries to the Companies’ nominated site locations. Title to Product
and risk of loss of Product Delivered by Pipeline Delivery shall pass from
SELLER to Hawaiian Electric at the connection between the flange of SELLER’s
pipeline and Hawaiian Electric’s pipeline. All Diesel and/or ULSD shall be dyed
by SELLER in accordance with State and Federal requirements for tax-exempt,
off-road diesel fuel.


(b)    Marine Deliveries into BPTF. Title to Product Delivered by Marine
Delivery shall pass from SELLER to Hawaiian Electric at BPTF as soon as the
quality of Hawaiian Electric’s receiving tank is determined by SELLER to meet
the Specification in Exhibit A, subject to Hawaiian Electric’s timely
verification, or at Hawaiian Electric’s option, Hawaiian Electric’s verbal
notice to SELLER allowing release for shipment prior to verification. The risk
of loss of Product or the components thereof by Marine Delivery shall pass from
[...] to [...] at the connection between [...] and [...]; provided however, that
in the event an actual physical loss of Product or the components thereof is
caused by qualities of the Product or the components thereof, e.g., low flash
point causing a fire, or due to [...], [...] shall bear the risk of loss.




--------------------------------------------------------------------------------








(c)    Deliveries at SELLER’s Nominated Terminals. For ULSD Delivered from
SELLER’s Nominated Terminal into the Companies’ Nominated Truck(s), title,
custody and the risk of loss of ULSD so Delivered shall pass from SELLER to the
Companies at the flange connecting the loadrack arm/hose at SELLER’s Nominated
Terminal’s truck loading facility to the receiving equipment of the Companies’
Nominated Truck(s), and ULSD shall be dyed by SELLER in accordance with State
and Federal requirements for tax-exempt, off-road diesel fuel.
    
(d)    Deliveries to the Companies’ Nominated Barge. For Product delivered in
bulk to the Companies’ Nominated Barge at either (i) SELLER’s Loading Pier, (ii)
a Third-Party Pier, title, custody and risk of loss of Product so Delivered
shall pass from SELLER to the Companies at (for i and ii) the flange of the
receiving hoses of the Companies’ Nominated Barge at SELLER’s Loading Pier or
Third-Party Pier. If required by the Companies, the Diesel shall be dyed by
SELLER, in accordance with State and Federal requirements for tax-exempt,
off-road diesel fuel. In the case of Diesel and/or ULSD, risk of loss shall pass
from SELLER to the Companies at the flange of the receiving hoses of the
Companies Nominated Vessel, and title and custody shall pass after any dye,
lubricity, or other injection system, installed, operated, and maintained by the
SELLER.


(e)    Deliveries by SELLER’s Nominated Barge. For Product delivered in bulk to
the pier, title, custody and risk of loss of Product so Delivered shall pass
from SELLER to the Companies at the connection flange of the receiving pipeline
at Companies’ Nominated Marine Terminal. If required by the Companies, the
Diesel shall be dyed by SELLER, in accordance with State and Federal
requirements for tax-exempt, off-road diesel fuel.


    


ARTICLE X
INSURANCE


Section 10.1:    Insurance Requirements. SELLER and anyone acting under its
direction or control or on its behalf shall at its own expense procure and
maintain in full force and effect at all times during the term of this Contract
the following insurance and all other forms of insurance that may be required by
any applicable law, rule, ordinance or regulation of any governmental authority:


(a)
If SELLER employs an ocean-going tank barge for the Delivery of Product, SELLER
shall maintain or cause to be maintained with respect to said vessel full form
Protection & Indemnity Insurance, including Excess Collision, pollution/
environmental risk coverage, upon the vessel pursuant to a standard Protection &
Indemnity Club entry, with a Club which is a member of the International Group
of Protection and Indemnity Clubs (“P&I Club”) or with commercial insurance
companies, with minimum limits for pollution/environmental risks to be [...] per
occurrence, or at least equal to the actual value of each vessel and barge,
whichever is greater. Such insurance shall cover all of the risks covered under
a standard Lloyd’s Maritime Insurance policy per form SP-23, or P&I Club Rules,
or equivalent.



(b)
Standard Workers Compensation and Employers Liability Insurance endorsed to be
applicable to the State of Hawaii as well as the Longshore Act, with statutory
limits for workers compensation and limits of [...] per occurrence





--------------------------------------------------------------------------------




for employers liability. Limits may be certificated by use of Umbrella/Excess
policies.


(c)
Commercial General Liability Insurance with a bodily injury and property damage
combined single limit per occurrence of at least [...]. Limits may be
certificated by use of Umbrella/Excess policies.



(d)
Automobile Liability Insurance on all owned, non-owned and hired vehicles used
in conjunction with the Delivery of Product to the Companies with a bodily
injury and property damage combined single limit per occurrence of at least
[...]. Limits may be certificated by use of Umbrella/Excess policies.

 
(e)
Other Coverage. SELLER and anyone acting under its direction or control or on
its behalf shall at its own expense procure and maintain in full force and
effect at all times during the term of this Contract on all owned, non-owned and
hired vehicles used in conjunction with the Delivery of Product to Hawai‘i
Electric Light or Maui Electric, any other insurance or surety bonding that may
be required under the laws, ordinances and regulations of any governmental
authority, including the Federal Motor Carrier Act of 1980 and all rules and
regulations of the DOT and/or the USDOT.



Section 10.2:    Insurance Paid. Premiums for all necessary insurance policies
are included in the Delivered price of Product as determined in Section 5.1. No
special payments shall be made by the Companies to SELLER in respect to such
premiums.


Section 10.3:    Waiver of Subrogation. SELLER and anyone acting under its
direction or control or on its behalf will cause its insurers (except for
Workers Compensation insurance) to waive all rights of subrogation which SELLER
or its insurers may have against the Companies, the Companies’ agents, or the
Companies’ employees.


Section 10.4:    Hawaiian Electric, Hawai‘i Electric Light and Maui Electric As
Additional Insured. Insurance policies (except for Workers Compensation
insurance) providing the insurance coverage required in this Contract will name
the Companies, the Companies’ agents or the Companies’ employees as an
additional insured. Coverage must be primary in respect to the additional
insured. Any other insurance carried by the Companies will be excess only and
not contribute with this insurance.


Section 10.5:    Certificates of Insurance. Before performance of this Contract,
SELLER shall file with the Companies’ designated representative certificates of
insurance, or other documentary evidence acceptable to the Companies, certifying
that each of the foregoing insurance coverages is in force, and further
providing that the Companies will be given thirty (30) Days’ written notice of
cancellation (other than non-payment)of the required policies. SELLER shall
provide new insurance certificates reflecting the required policies prior to the
expiration date of any coverage. Receipt of any certificate showing less
coverage than required is not a waiver of SELLER’s obligation to fulfill the
coverage requirements.


Section 10.6:    Failure to Procure Insurance. In the event SELLER fails to
procure and/or maintain an insurance as required above, an insurance fails for
any reason (including, without limitation, breach of policy condition or
warranty) and/or an insurer otherwise refuses or is unable to pay, the Party
required to procure that insurance shall be deemed an insurer or self-insurer,
shall accept and pay claims which would have otherwise been submitted to




--------------------------------------------------------------------------------




the failed insurance and shall indemnify and hold harmless (including legal fees
and costs) the other Party of and from any loss, damage, expense, claim,
liability and/or suit resulting from such failure.




ARTICLE XI
FORCE MAJEURE


Section 11.1:    Force Majeure.
(a)    Neither Party shall be liable in any manner for failure to Deliver or to
receive Product hereunder or any other failure to perform or delay in performing
any obligations herein imposed in this Contract for the time and to the extent
such failure or delay is caused by an event or act of force majeure (“Force
Majeure”), [...] A Party rendered unable to fulfill any obligation under this
Contract due to an event or act of Force Majeure shall make all reasonable
effort to remove such inability in the shortest possible time.


(b)    In no event, however, shall the Companies be excused from its obligation
to make payments due for Product delivered for which title has transferred
hereunder.


The Party claiming Force Majeure agrees to give the other Party prompt written
notice of an act or event of Force Majeure, specifying the anticipated effect
and duration of any suspension or reduction of Deliveries of Product arising
there from. The Party claiming Force Majeure shall use due diligence to cure any
act or event of Force Majeure, and shall give the other Party prompt notice when
it expects the act or event of Force Majeure to terminate.


(c)    If Delivery is suspended or reduced pursuant to an event or act of Force
Majeure, it shall not be a breach of this Contract for either the Companies to
buy Product from a supplier other than SELLER or for SELLER to sell Product to a
third party other than the Companies for the quantities of Product which the
Companies do not take or SELLER does not Deliver; and neither the SELLER nor the
Companies shall be obligated to sell or buy, each as applicable, after the
period of suspension or reduction, the undelivered quantity of Product which
normally would have been sold and Delivered hereunder during the period of
suspension or reduction.


Section 11.2:    Option to Terminate. If Delivery of Product is suspended or
reduced pursuant to an event or act of Force Majeure for more [...], the
Companies shall have the option while such suspension or reduction continues to
terminate this Contract on written notice to SELLER. If the Companies terminate
this Contract pursuant to this Section 11.2, then this Contract shall be of no
further force and effect and




--------------------------------------------------------------------------------




the Parties shall each be relieved of any and all further obligations to each
other, save and except for any obligations and liabilities incurred by a Party
prior to the date of termination.




ARTICLE XII
COMPLIANCE WITH LAWS AND REGULATIONS


Section 12.1:    Compliance with Laws and Regulations.
(a)    This Contract is subject to all applicable present and future laws,
statutes, orders, rules, and regulations of governmental or quasi‑governmental
authorities having jurisdiction over the Parties. SELLER shall fully comply with
all statutes, ordinances, rules, regulations, and requirements of all city,
county, state, federal and other applicable government authorities which are now
or may hereafter be in force.


(b)    If the Delivery or supply of Product pursuant to this Contract conflicts
with or is limited or prohibited by any federal, state of local regulations,
statutes, rules or permits then to the extent of such conflict, limitation or
prohibition, SELLER shall have no obligation to Deliver or supply the Companies
with the Product under this Contract and the Companies shall have no obligation
to purchase or receive the Product under this Contract. The Companies, in the
Companies’ discretion, may elect to complete and file any and all required
Federal or State regulatory forms to permit, facilitate, or enable the supply of
Product to the Companies under this Contract. SELLER shall fully cooperate with
the Companies in the completion and filing of the foregoing forms. If the
Companies’ purchase, receipt or use of Product pursuant to this Contract, or the
Companies’ emissions from the Companies’ use of Product conflicts with or is
limited or prohibited by any Federal, State or local regulations, statutes,
rules or permits then to the extent of such conflict, limitation or prohibition,
the Companies shall have no obligation to purchase and receive the Product under
this Contract.


Section 12.2:    Material Safety Compliance. SELLER warrants that it is fully
informed concerning the nature and existence of risks posed by transporting,
storing, using, handling and being exposed to Product. SELLER shall furnish to
the Companies health, safety and environmental information (including without
limitation Material Safety Data Sheets, “HSE Data”) concerning health, safety
and environmental aspects of the Product purchased by the Companies, including
health, safety and environmental warnings, if any, required by applicable law.
SELLER shall not be entitled to rely upon such HSE Data as being an inclusive
presentation of all potential health, safety and environmental risks associated
with the Product to be Delivered. SELLER shall furnish HSE Data to, and
otherwise inform, SELLER’s nominated vessel of all such risks, and the Master
shall advise and instruct all crew, seamen and employees about the hazards, if
any, associated with the Product and the safe and proper methods of handling and
storing of the Product. Compliance by the SELLER with recommendations in HSE
Data shall not excuse the SELLER from its obligations under Article XIV and this
Section 12.2.


Section 12.3: Permits and Licenses. SELLER shall secure and pay for all required
permits and licenses, and shall comply with all federal, state and local
statutes, regulations and public ordinances applicable to this Contract,
(including the provisions of the Occupational Safety and Health Act of 1970 and
all amendments thereto, and the DOT Hazardous Materials Regulations), and shall
indemnify, defend and save the Companies harmless from any and all liability,
fines, damage, cost and expense, including but not limited to reasonable
attorneys' fees and costs, arising from SELLER’s failure to do so.




--------------------------------------------------------------------------------








Section 12.4: Renegotiation.


(a)    Change In Law. It is understood and agreed that the Parties entered into
this Contract in reliance on the Applicable Laws and Government authority in
existence or in effect on the Effective Date of this Contract and on the
execution date of any subsequent amendments hereto, to the extent that they
directly or indirectly affect the terms under which Product is sold by SELLER or
purchased by the Companies hereunder. If at any time any of the said laws,
rules, regulations, implementations or interpretations thereof are changed or if
such laws, rules, regulations or new interpretations and implementations thereof
come into existence and become effective after the date of execution of this
Contract, and such change or such laws, rules, regulations, interpretations or
implementations thereof have a significant economic effect upon either Party,
such that performance of this Contract would be inequitable or cause substantial
financial hardship to the affected Party, then the affected Party shall have the
option to call for renegotiation of the Product price (“Product Price”) or any
other provision of this Contract the performance of which by the affected Party
would be inequitable or cause substantial financial hardship. Such [...] shall
be [...] by the affected [...] after such [...]. Within [...] the Parties shall
[...] and in the event that the Parties do not agree upon [...] or other
provision satisfactory to both Parties within […], the affected Party shall have
the right to [...] to the other Party. Such notice of [...] shall be [...]
immediately following [...] period. Until a mutually satisfactory new [...] or
other provision has been agreed upon, or until this Contract is terminated [...]
that was in effect when the [...] was made shall continue in full force and
effect.


(b)    Cessation of Crude Distillation Operations. If at any time during the
term of this Contract, SELLER intends to cease crude distillation operations at
either Par East or Par West, then SELLER shall provide Hawaiian Electric with
[...] prior written notice of its intention to terminate this Contract in
connection with the cessation of crude distillation operations. Upon such
notice, either Party may call for renegotiation of this Contract to address such
circumstances. The Parties shall enter into renegotiations within [...] after
the date of the notice to renegotiate. If the Parties have not reached a
mutually satisfactory resolution within [...] days after the date of the notice
to renegotiate and crude distillation operations have ceased, then either Party
may terminate this Contract.




ARTICLE XIII
RELEASES


Section 13.1: Spills/Environmental Pollution. In the event any spill or
discharge occurs from any nominated vessel, Tanker Truck or ISO Container,
pipeline, or tank utilized by SELLER in the performance of this Contract, or if
any spill, discharge, or pollution damage is caused by or is threatened in
connection with the loading, transportation or Delivery of Product by SELLER,
then all regulatory notifications and filings, as well as all efforts and costs
of containment and clean up shall be the sole responsibility of SELLER, provided
that




--------------------------------------------------------------------------------




SELLER’S aforesaid responsibility shall not be applicable to any liability
directly attributable to the sole negligence, gross negligence, comparative
negligence, inadequate or defective equipment or willful misconduct of the
Companies.


Section 13.2:     Pollution Mitigation.
(a)    When an escape or discharge of oil or any polluting substance occurs in
connection with or is caused by SELLER’s or its agent's vessel or occurs from or
is caused by discharging operations, SELLER or its agents shall promptly take
whatever measures are necessary or reasonable to prevent or mitigate
environmental damage, without regard to whether or not said escape or discharge
was caused by the negligence or willful misconduct of SELLER’s equipment, or
SELLER or the Companies or others. Failing such action by SELLER or its agents,
the Companies, on SELLER’s behalf, may promptly take whatever measures are
reasonably necessary to prevent or mitigate pollution damage and notify SELLER
as soon as practicable thereafter of such actions. Each Party in good faith
shall keep the other advised of the nature and results of the measures taken,
and if time permits, the nature of the measures intended to be taken.


    (b)    The cost of all such measures taken shall be borne by SELLER except
to the extent such escape or discharge was caused or contributed to by the sole
negligence, gross negligence, comparative negligence, inadequate or defective
equipment or willful misconduct of the Companies, and prompt reimbursement shall
be made as appropriate; provided, however, that should SELLER or its agents give
notice to the Companies to discontinue said measures (and to the extent
government authorities allow the Companies to discontinue said measures) the
continuance of the Companies’ actions will no longer be deemed to have been
taken pursuant to the provisions of this clause. Each Party in good faith shall
provide written notice to the other of such actions and measures taken.


(c)    Notwithstanding any other provision in this Contract, the foregoing
provisions shall be applicable only between SELLER and the Companies and shall
not affect, as between SELLER and the Companies, any liability that either
SELLER or the Companies shall have to any third parties, including the State of
Hawaii and the U.S. Government, if either Party shall have such liability.


Section 13.3:    Release Liability. Should the Companies incur any liability as
a result of a spill from SELLER’s nominated vessel during discharge, SELLER
shall indemnify, defend and hold the Companies harmless to the extent not caused
by the Companies’ gross negligence or willful misconduct.




ARTICLE XIV
INDEMNITY




Section 14.1 Indemnity.
(a)    The Companies agrees to defend, protect, indemnify, and save SELLER,
SELLER's parent corporation, SELLER’s affiliates and their respective officers,
directors, employees and representatives (the “SELLER Group”) harmless from and
against any and all claims, demands, liabilities, losses, causes of action,
fines, penalties, costs and expenses (including




--------------------------------------------------------------------------------




reasonable attorney’s fees) of every kind and character for personal injury,
death or damage to property, or violations of law, arising from or occurring or
growing out of or incident to, or resulting from the willful or negligent acts
or omissions of the Companies or its agents, servants, employees, contractors,
representatives and invitees.


(b)    SELLER agrees to defend, protect, indemnify, and save the Companies, the
Companies’ subsidiary corporations, the Companies’ affiliates and their
respective officers, directors, employees and representatives harmless against
any and all claims, demands, liabilities, losses, causes of action, fines,
penalties, costs and expenses (including reasonable attorney’s fees) of every
kind and character for personal injury, death or damage to property, or
violations of law, arising from or occurring or growing out of or incident to,
or resulting from the willful or negligent acts or omissions of SELLER or its
agents, servants, employees, contractors, representatives and invitees.


(c)    Where personal injury, death, or loss of or damage to property is the
result of the joint negligence or misconduct of a Party hereto, the Parties
expressly agree to defend and indemnify each other in proportion to their
respective shares of such joint negligence or misconduct.


ARTICLE XV
DEFAULT


Section 15.1:    Default.
(a)    Breach by SELLER of any of its representations and warranties in this
Contract or failure of either Party to promptly perform any obligation under
this Contract shall constitute Default. If the Companies or SELLER considers the
other Party (the “Defaulting Party”) to be in Default under this Contract, such
Party (the “Non-Defaulting Party”) shall give the Defaulting Party prompt notice
thereof, describing the particulars of such Default. The Defaulting Party shall
thereafter have [...] from the receipt of said notice in which to remedy such
Default. If the Default is not cured, the Non-Defaulting Party may, without
prejudice to any other right or remedy of such Party in respect of such Default,
immediately terminate its obligations under this Contract by written notice to
the Defaulting Party. Any termination shall be without prejudice to accrued
rights, including without limitation the right of either Party to damages
arising from such breach or prior breaches hereof. All rights and remedies
hereunder are independent of each other and election of one remedy shall not
exclude another. The prevailing Party in any action shall be entitled to recover
its attorneys’ fees and costs from the other Party.


(b)    Notwithstanding the foregoing, if SELLER’s Default is not Delivering
Product as required by this Contract, SELLER’s time to cure shall be [...] from
the Companies’ notice of Default. Without limiting any other right or remedy, if
SELLER does not cure the Default in such time by Delivering compliant Product to
the Companies and SELLER fails to provide alternative arrangements reasonably
approved by the Companies, the Companies may immediately [...] and, except as
otherwise provided in this Contract, [...] shall be [...] for the [...] the
Product [...] and the [...] for the same [...] at the [...] as the [...] and
[...] by the [...].




--------------------------------------------------------------------------------








Section 15.2:    Consequential Damages. Except with respect to claims of third
parties that give rise to indemnification rights of a Party, in no event shall
either Party be liable to the other for any prospective profits, or special,
indirect, incidental or consequential damages of any kind, including punitive
damages and fees, whether based in contract, tort (including negligence or
strict liability) or otherwise.




ARTICLE XVI
NOTICE


Section 16.1    Notices. Except as otherwise expressly provided in this
Contract, all notices shall be given in writing, by facsimile, electronic mail
or first class mail, postage prepaid, to the following addresses, or such other
address as the parties may designate by notice:


SELLER:
            
Par Hawaii Refining, LLC
1132 Bishop Street, Suite 2500
Honolulu, HI 96813
Attn: Jim Yates


With a copy to:


Par Hawaii Refining, LLC
91-325 Komohana Street
Kapolei, HI 96707
Attn: Richard Creamer


Par Pacific Holdings, Inc.
825 Town & Country Lane
Houston, TX 77024
Attn: Matt Vaughn


BUYER:
Hawaiian Electric Company, Inc.
PO Box 2750
Honolulu, HI 96840-0001
Attention: Manager of Fuel Operations - mailstop CIP-IF


Hawai‘i Electric Light Co., Inc.
P. O. Box 1027
Hilo, Hawaii 96721-1027
Attn: Production Department


Maui Electric Company, Ltd.
P. O. Box 398
Kahului, Hawaii 96732
Attn: Production Department




--------------------------------------------------------------------------------










Notice shall be deemed to have been delivered upon the earlier to occur of
actual receipt or two (2) Days after sending.




ARTICLE XVII
GENERAL PROVISIONS


Section 17.1:    Waiver and Severability. If any section or provision of this
Contract or any exhibit or rider hereto is held by any court or other competent
authority or be illegal, unenforceable or invalid, the remaining terms,
provisions, rights and obligations of this Contract shall not be affected. The
failure of a Party hereunder to assert a right or enforce an obligation of the
other Party shall not be deemed a waiver of such right or obligation. In no
event shall any waiver by either Party of any default under this Contract
operate as a waiver of any further default.


Section 17.2:    Assignment. This Contract shall extend to and be binding upon
the successors and assigns of the Companies and SELLER, provided, however, that
no assignments of this Contract shall be made by the Companies or SELLER without
the prior written consent of the other Party, which shall not unreasonably be
withheld.


Section 17.3:    Conflicts of Interest. Conflicts of interest related to this
Contract are strictly prohibited. Except as otherwise expressly provided herein,
no Party, nor any director, employee, or agent of a Party shall give to or
receive from any director, employee or agent of the other Party any gift,
entertainment or other favor of significant value, or any commission, fee or
rebate. Likewise, no Party nor any director, employee or agent of a Party shall
enter into any business arrangement with any director, employee or agent of the
other Party (or any affiliate), unless such person is acting for and on behalf
of the other Party, without prior written notification thereof to the other
Party.


Section 17.4:    Applicable Law/Venue. This Contract shall be construed in
accordance with, and all disputes arising hereunder shall be determined in
accordance with, the law of the State of Hawaii, U.S.A. Hawaii shall be the
exclusive venue for any litigation arising hereunder. Each Party agrees and
consents that any dispute, litigation, action or proceeding arising out of this
Contract, however defined, shall be brought exclusively in the State of Hawaii
in a court of competent jurisdiction.


Section 17.5:    Entire Agreement/Modification. This Contract shall constitute
the entire understanding between the Parties with respect to all matters and
things herein mentioned. It is expressly acknowledged and agreed by and between
the Parties that neither Party is now relying upon any collateral, prior or
contemporaneous agreement, assurance, representation or warranty, written or
oral, pertaining to the subject matter contained herein. This Contract shall not
be modified or changed except by written instrument executed by the duly
authorized representatives of the Parties hereto.


Section 17.6:    Contract Is Not an Asset. This Contract shall not be deemed to
be an asset of either Party, and, at the option of a Party, shall terminate in
the event of any voluntary or involuntary receivership, bankruptcy or insolvency
proceedings affecting the other Party.


Section 17.7:    Status of the Parties. Nothing in this Contract shall be
construed to constitute either Party as a joint venturer, co-venturer, joint
lessor, joint operator or partner of the other. In performing services pursuant
to this Contract, SELLER is acting solely as an




--------------------------------------------------------------------------------




independent contractor maintaining complete control over its employees and
operations. Unless otherwise provided in this Contract, neither the Companies
nor SELLER is authorized to take any action in any way whatsoever for or on
behalf of the other.


Section 17.8:    Headings. The headings or captions are for convenient reference
only and have no force or effect or legal meaning in the construction or
enforcement of this Contract.


Section 17.9:    Confidentiality and Non-Disclosure.
(a)    Each Party may have a proprietary interest or other need for
confidentiality in information that may be furnished to the other pursuant to
this Agreement (“Confidential Information”). The Party disclosing such
information shall be referred to in this section as the “Disclosing Party,” and
the Party receiving such information shall be referred to as the ”Receiving
Party.”


(b)    The Receiving Party will hold in confidence and, without the consent of
the Disclosing Party, will not use, reproduce, distribute, transmit, or
disclose, directly or indirectly, the Confidential Information of the Disclosing
Party except as permitted herein. The Receiving Party may only disclose the
Confidential Information to its officers, directors, employees, professional
advisors and independent contractors and consultants with a direct need to know
the information for the implementation or exercise of rights and/or performance
of obligations under or arising from this Contract, provided that such
persons/entities (other than officers, directors and employees) are bound by
written confidentiality agreements with terms and conditions that are no less
restrictive than those contained in this section. Without limiting the
foregoing, the Receiving Party agrees that it will exercise at least the same
standard of care in protecting the confidentiality of the Disclosing Party’s
Confidential Information as it does with its own Confidential Information of a
similar nature, but in any event, no less than reasonable care.


(c)    Confidential Information for purposes of this Contract shall not include
information if and only to the extent that the Receiving Party establishes that
the information: (i) is or becomes a part of the public domain through no act or
omission of the Receiving Party; (ii) was in the Receiving Party’s lawful
possession prior to the disclosure and had not been obtained by the Receiving
Party either directly or indirectly from the Disclosing Party; or (iii) is
lawfully disclosed to the Receiving Party by a third party without restriction
on disclosure. Confidential Information may also be disclosed by the Receiving
Party pursuant to a requirement of a governmental agency, regulatory body or by
operation of law, provided that the recipient shall disclose only that part of
the Confidential Information that it is required to disclose and shall notify
the Disclosing Party prior to such disclosure in a timely fashion in order to
permit the Disclosing Party to lawfully attempt to prevent or restrict such
disclosure should it so elect, and shall take all other reasonable and lawful
measures to ensure the continued confidential treatment of the same by the party
to which the Confidential Information is disclosed.


(d)    Any provision herein to the contrary notwithstanding, the Companies may
disclose Confidential Information to the Commission, the Consumer Advocate,
and/or any other governmental regulatory agency with notice to, but without need
of prior consent by SELLER, provided that the Companies takes reasonable steps
to obtain approval to submit the same under seal or under other procedures
designed to preserve the confidentiality of the Confidential Information.




--------------------------------------------------------------------------------








(e)    The confidentiality and non-disclosure obligations contained in this
Section 17.9 shall remain in effect for a period of three (3) years following
the termination or earlier cancellation of this Contract; provided, however,
that the confidentiality and non-disclosure obligations with respect to
information concerning the Company’s generation, transmission and distribution
systems shall remain in effect indefinitely.


Section 17.10     Financial Compliance/Lease/No Consolidation:        
(a)    SELLER shall provide or cause to be provided to the Companies on a timely
basis, as reasonably determined by the Companies, all information, including but
not limited to information that may be obtained in any audit referred to below
(the “Information”), reasonably requested by the Companies for purposes of
permitting the Companies and its parent company, Hawaiian Electric Industries
("HEI"), to comply with the requirements (initial and on-going) of (i)
identifying variable interest entities and determining primary beneficiaries
under the accounting principles of Financial Accounting Standards Board (“FASB”)
Accounting Standards Codification (“ASC”) 810, Consolidation (“FASB ASC 810”),
(ii) Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX 404”), (iii) FASB  ASC
842 Leases ("FASB ASC 842"), and (iv) all clarifications, interpretations and
revisions of and regulations implementing FASB ASC 810, SOX 404, and  FASB ASC
842, Securities and Exchange Commission, the Public Company Accounting Oversight
Board, Emerging Issues Task Force or other governing agencies. In addition, if
required by the Companies in order to meet its compliance obligations, SELLER
shall allow the Companies or its independent auditor, to audit, to the extent
reasonably required, SELLER’s financial records, including its system of
internal controls over financial reporting; provided that the Companies shall be
responsible for all costs associated with the foregoing, including but not
limited to SELLER's reasonable internal costs.
(b)    If there is a change in circumstances during the Term that would trigger
consolidation of SELLER’s finances on to the Companies’ balance sheet, and such
consolidation is not attributable to the Companies’ fault, then the Parties will
take all commercially reasonable steps, including modification of the Contract,
to eliminate the consolidation, while preserving the economic “benefit of the
bargain” to both Parties. Notwithstanding the foregoing, if for any reason, at
any time during the Term, the Companies (and/or the Companies’ affiliates or
HEI) in their good faith analysis and sole discretion are required to
consolidate SELLER into its financial statements in accordance with U.S.
generally accepted accounting principles, then the Companies may take any and
all action necessary to eliminate consolidation, including without limitation,
by immediately terminating this Contract without fault or liability.


(c)    If there is a change in circumstances during the Term that would trigger
the treatment of this Contract as a lease under FASB ASC 842, and such treatment
is not attributable to the Companies’ fault, then the Parties will take all
commercially reasonable steps, including modification of the Contract, to
eliminate the lease treatment, while preserving the economic “benefit of the
bargain” to both Parties. Notwithstanding the foregoing, if for any reason, at
any time during the Term, the Companies’ (and/or the Companies’ affiliates, or
HEI) in their good faith analysis and sole discretion are required to treat this
Contract as a lease under FASB ASC 842, then the Companies may take any and all
action necessary to eliminate this capital lease treatment, including without
limitation, by immediately terminating this Contract without fault or liability.




--------------------------------------------------------------------------------








(d) The Companies shall, and shall cause HEI to, maintain the confidentiality of
the Information as provided in this Section 17.10. The Companies may share the
Information on a confidential basis with HEI and the independent auditors and
attorneys for the Companies and HEI. (The Companies, HEI, and their respective
independent auditors and attorneys are collectively referred to in this Section
17.10 as “Recipient.”) If either the Companies or HEI, in the exercise of their
respective reasonable judgments, concludes that consolidation or financial
reporting with respect to SELLER and/or this Contract is necessary, the
Companies and HEI each shall have the right to disclose such of the Information
as the Companies or HEI, as applicable, reasonably determines is necessary to
satisfy applicable disclosure and reporting or other requirements and give
SELLER prompt written notice thereof (in advance to the extent practicable under
the circumstances). If the Companies or HEI disclose Information pursuant to the
preceding sentence, the Companies and HEI shall, without limitation to the
generality of the preceding sentence, have the right to disclose Information to
the Commission and the Division of Consumer Advocacy of the Department of
Commerce and Consumer Affairs of the State of Hawaii (“Consumer Advocate”) in
connection with the Commission’s rate making activities for the Companies, and
other HEI affiliated entities, provided that, if the scope or content of the
Information to be disclosed to the Commission exceeds or is more detailed than
that disclosed pursuant to the preceding sentence, such Information will not be
disclosed until the Commission first issues a protective order to protect the
confidentiality of such Information. Neither the Companies nor HEI shall use the
Information for any purpose other than as permitted under this Section 17.10.


(e)    In circumstances other than those addressed in the immediately preceding
paragraph, if any Recipient becomes legally compelled under applicable law or by
legal process (e.g., deposition, interrogatory, request for documents, subpoena,
civil investigative demand or similar process) to disclose all or a portion of
the Information, such Recipient shall undertake reasonable efforts to provide
SELLER with prompt notice of such legal requirement prior to disclosure so that
SELLER may seek a protective order or other appropriate remedy and/or waive
compliance with the terms of this Section 17.10. If such protective order or
other remedy is not obtained, or if SELLER waives compliance with the provisions
of this Section 17.10, Recipient shall furnish only that portion of the
Information which it is legally required to so furnish and shall use reasonable
efforts to obtain assurance that confidential treatment will be accorded to any
disclosed material.


(f)    The obligation of nondisclosure and restricted use imposed on each
Recipient under this Section 17.10 shall not extend to any portion(s) of the
Information which (a) was known to such Recipient prior to receipt, or (b)
without the fault of such Recipient is available or becomes available to the
general public, or (c) is received by such Recipient from a third party not
bound by an obligation or duty of confidentiality.


Section 17.11: Miscellaneous. No use of the pipelines, facilities or equipment
used in connection with this Contract shall be construed as having been
dedicated to public use and it is hereby acknowledged by the Parties that the
owner of any pipelines used to transport Product under this Contract retains the
rights to determine who, other than the Parties to this Contract, shall use said
pipelines, facilities, and equipment.


Section 17.12: Attorneys’ Fees. If there is a dispute between the Parties and
either Party institutes a lawsuit, arbitration, mediation, or other proceeding
to enforce, declare, or interpret the terms of this Contract, the prevailing
Party shall be awarded its reasonable attorney’s fees and costs.




--------------------------------------------------------------------------------








Section 17.13: Offsets. In the event that a Party owes the other Party
(“Offsetting Party”) any amount under this Contract, the Offsetting Party owed
such amount may at any time offset any and all amounts that are due and owed to
the other Party against such amount that the other Party owes the Offsetting
Party. The Offsetting Party asserting an offset shall provide a prompt written
explanation of the amount and the basis for the offset.


Section 17.14: Counterparts. This Contract may be executed in as many
counterparts as desired by the Parties, any one of which shall have the force
and effect of any original but all of which together shall constitute the same
instrument. This Contract may also be executed by exchange of executed copies
via facsimile or other electronic means, such as PDF, in which case - but not as
a condition to the validity of the Contract - each Party shall subsequently send
the other Party by mail the original executed copy. A Party's signature
transmitted by facsimile or similar electronic means shall be considered an
"original" signature for purposes of this Contract.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have executed this Contract on the day
and year first above written.


HAWAIIAN ELECTRIC COMPANY, INC.
 
HAWAII REFINING, LLC.
 
 
 
 
 
By:
 /s/ Robert C. Isler
 
By:
 /s/ Jim R. Yates
Name:
Robert C. Isler
 
Name:
Jim R. Yates
Title:
Vice President, Power Supply
 
Title:
Vice President
 
 
 
 
 
By:
 /s/ Alan M. Oshima
 
 
 
Name:
Alan M. Oshima
 
 
 
Title:
President & CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
HAWAII ELECTRIC LIGHT COMPANY, INC.
 
MAUI ELECTRIC COMPANY, LTD.
 
 
 
 
 
By:
 /s/ Robert C. Isler
 
By:
 /s/ Robert C. Isler
Name:
Robert C. Isler
 
Name:
Robert C. Isler
Title:
Vice President
 
Title:
Vice President
 
 
 
 
 
By:
 /s/ Alan M. Oshima
 
By:
 /s/ Alan M. Oshima
Name:
Alan M. Oshima
 
Name:
Alan M. Oshima
Title:
Chairman of the Board
 
Title:
Chairman of the Board
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT A
(Specifications)


Low Sulfur Fuel Oil (LSFO) Specifications




The LSFO to be supplied hereunder shall comply with the following
specifications:




Test Property
Test Method
Unit Of Measure
Min
Max
API Gravity @ 60 DF
ASTM D-4052
Degrees API
12
25
[...]
[...]
[…]
[...]
[...]
Heat Value, Gross
ASTM D-240
MM BTU/BBL
6.0
 
Flash Point
ASTM D-93
DF
150
 
Pour Point
ASTM D-97, D-5949
DF
 
125
Ash
ASTM D-482
Percent, Weight
 
0.03
Sediment & Water1
ASTM D-1796
Percent, Volume
 
0.501 
Sulfur
ASTM D-4294
Percent, Weight
 
0.50
Nitrogen
ASTM D-4629, D-5762
Percent, Weight
 
0.50
Vanadium
ASTM D-5863, D-6728, AES
PPM, Weight
 
50.0
[…]2
[…]
[…]
 
[…]2
[…]2
[…]
 



1 [...]
2 [...]




--------------------------------------------------------------------------------




HSFO Specifications


High Sulfur Fuel Oil (HSFO) Specifications




The HSFO to be supplied hereunder shall be a regular commercial grade of
Industrial Fuel Oil No. 6 and shall comply with the following specifications:


Test Property
Test Method
Unit of Measure
Min
Max
API Gravity @ 60 DF
ASTM D-1298, D-4052
Degrees API
6.5
 
Viscosity
ASTM D-445, D-2161
CST @ 122 DF
380
480
Heat Value, Gross
ASTM D-240, D4868
MM BTU/BBL
6.0
 
Flash Point
ASTM D-93, D-6450
DF
150
 
Pour Point
ASTM D-97
DF
 
55
Sediment & Water
ASTM D-1796
Percent, Volume
 
0.50
Sulfur
ASTM D-1552, D-2622, D-4294
Percent, Weight
 
2.00
Nitrogen
ASTM D-5762, D-4629
PPM, Weight
 
Report
Vanadium
ASTM D-5863, D-6728, AES
PPM, Weight
 
Report



[…]






--------------------------------------------------------------------------------




Diesel Specifications




All Diesel received from Par West will continue to be coalesced. The Diesel to
be supplied hereunder shall be a regular commercial grade of Diesel Fuel No. 2
and shall comply with the following specifications:


Test Property
Test Method
Unit of Measure
Min
Max
API Gravity @ 60 DF
ASTM D-1298 or D-4052
Degrees API
30
 
Viscosity
ASTM D-445, D-2161
CST @ 40 DC
1.9
4.1
Heat Value, Gross
ASTM D-240
MM BTU/BBL
Report
 
Flash Point
ASTM D-93, D-6450
DF
150
 
Pour Point
ASTM D-97, D-5949
DF
 
Report
Ash
ASTM D-482
PPM, Weight
 
100
Cetane Index
ASTM D-4737
Number
40
 
Carbon Residue
ASTM D-524, D-4530
Percent, Weight
 
0.35
Sediment & Water
ASTM D-1796
Percent, Volume
 
0.05
Sulfur
ASTM D-4294, D-129, D-5453
Percent, Weight
 
0.40
Nitrogen1
ASTM D-4629, D-5762
PPM, Weight
 
1501
Vanadium
ASTM D-3605, D-6728, AES
PPM, Weight
 
Report
Distillation 90% Recovered
ASTM D-86
DF
540
650
Sodium + Potassium
ASTM D-3605, D-6728, AES
PPM, Weight
 
0.5
Sodium + Potassium + Lithium
ASTM D-3605, D-6728, AES
PPM, Weight
 
Report



[…]


1 [...]












--------------------------------------------------------------------------------




Ultra-Low Sulfur Diesel (ULSD) Specifications




The ULSD to be supplied hereunder shall be a regular commercial grade of
Ultra-Low Sulfur Diesel and shall comply with the following specifications:


Test Property
Test Method
Unit of Measure
Min
Max
Appearance
ASTM  D-4176
Number
 
 2
API Gravity @ 60 DF
ASTM D-1298 or D-4052
Degrees API
Report
 
Viscosity
ASTM D-445, D-2161
CST @ 40 DC
1.9
4.1
Heat Value, Gross
ASTM D-240, D4868
MM BTU/BBL
Report
 
[…]1
[...]
[...]
[…]1
 
Ash
ASTM D-482
PPM, Weight
 
100
Cetane Index
ASTM D-976
Number
40
 
Carbon Residue
ASTM D-524, D-4530
Percent, Weight
 
0.35
Sediment & Water
ASTM D-1796
Percent, Volume
 
0.05
Sulfur
ASTM D-5453, D-7039
PPM, Weight
 
15
Copper Strip Corrosion: 3HR @ 50 DC
ASTM D-130-04e1
Classification
 
3
Distillation 90% Recovered
ASTM D-86
DC
282
338
Lubricity, 60 DC, WSD2
ASTM D-6079
Microns
 
5202
Conductivity2
ASTM D-2624, D-4308
pS/m
252
 



[…]


1 [...]
2 [...]










--------------------------------------------------------------------------------




EXHIBIT B
(Pricing)


[...]


[…]


[...]


[…]


[…]


[…]


[…]


[…]


[…]


[…]


[…]


[…]


[…]






--------------------------------------------------------------------------------




[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]



[...]
    
[...]


[...]     


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]






--------------------------------------------------------------------------------




[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]:


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[...]


[…]


[…]




[…]


[…]


[…]




--------------------------------------------------------------------------------






[…]


[…]


[…]


[..]


[…]


[…]


[…]












[…]


[…]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]



[…]


[…]






--------------------------------------------------------------------------------




[…]


[…]




[…]


[…]


[…]


[…]


[…]


[…]


[…]


[…]


[…]


[…]


[…]


Data for price calculation (actual data would be from [...] illustration)






--------------------------------------------------------------------------------




[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]
[...]



[…]


[…]


[…]


[…]


[…]


[…]




